Citation Nr: 1703922	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-31 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded this case in November 2015 for further development, in particular for a new VA audiology examination.  The file has now been returned to the Board for further consideration.

The Veteran testified before the undersigned at a September 2015 video-conference hearing.  A hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the appeal of the increased rating of the Veteran's service-connected hearing loss must be remanded again for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran claims entitlement to a compensable rating for his service-connected bilateral hearing loss.  In support of his claim, he provided a September 2015 private audiogram from Ear and Balance Medical Center.  The audiogram reflects a puretone threshold average of 64 dB in the right ear and 50 dB in the left ear.  See September 2015 VA Audiogram Report (reflecting puretone thresholds of 35 dB at 1000 Hertz, 65 dB at 2000 Hertz, 75 dB at 3000 Hertz, and 80 dB at 4000 Hertz in the right ear; and 25 dB at 1000 Hertz, 40 dB at 2000 Hertz, 60 dB at 3000 Hertz, and 75 dB at 4000 Hertz in the left ear).  It appears that a controlled speech discrimination test was also performed, however, it is unclear whether that test conformed to the requirements of 38 C.F.R. § 4.85, which requires the controlled speech discrimination test be done using Maryland CNC.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information or clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Here, clarification of the report is required.  Therefore, the Board finds that a remand is necessary to clarify the private audiogram.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for James E. Bush, M.D. (the examiner who tested the Veteran's hearing at Ear and Balance Medical Center in September 2015) to review the September 2015 test results he conducted and address the following:

Whether (1) he is a state-licensed audiologist; (2) the speech discrimination scores reported (i.e., 72% in the right ear and 88% in the left ear) were the results of the Maryland CNC controlled speech discrimination test; and (3) a puretone audiometry test was conducted.

2.  Obtain any outstanding VA treatment records pertaining to the Veteran's bilateral hearing loss.  If such records exist, associate them with the claims file.

3.  Then, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




